Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 08/12/2022 have been entered. Claims 1-29 are pending in the application, claims 5 and 20 are cancelled, claims 28 and 29 are new. 

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Carlson teaches away from a shutdown valve responsive to pressure, Carlson teaches valves, pressure transmitters, and control with pressure as an input, including valves immediately after the separator, isolation, and bypass of valves (Fig. 1), and shutdown under alarm conditions ([0030-0035, 0051, 0075-0081]), While Carlson teaches shutdown of the train under maximum current conditions, Carlson does not limit, discourage, or teach away from the use of additional safety or shutdown components. 
In response to applicant’s argument that Carlson fails to teach periodic leak detection, seal integrity, venting spaces between valves, pressurizing, etc. Carlson teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], periodically performing seal integrity checks, and the controller tracks and adjusts for choke wear and erosion. Flanders teaches high integrity protection system comprising control valve, and regular testing is necessary ([0004]).
In response to applicant’s assertion that Carlson fails to teach the sequence of valve openings in claim 13, see modified rejection below in view of Malone. Carlson teaches sequences of opening and closing of the valves ([0063-0095]), but not specified sequence, Malone teaches selected opening and closing of the sand outlet valves can be used to protect a particular valve from the corrosive effects of the sand and pressure depending on the design and condition of each valve ([0043]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively open a first or second valve, based on the condition and design of the valves, such that the second valve is opened only while the first valve is closed, and the second valve is closed only when the first valve is closed, in order to protect the second valve from erosive effects. 
In response to applicant’s arguments concerning claims 9, 14, and 25-27. Applicant states that Flander’s fails to teach a decrease in pressure as indicating a leak. Flanders teaches venting between valves and monitoring pressure in the space between two closed valves with a single pressure sensor, that a rise in pressure is evidence of a leak ([0047]), and that if a valve is not fully closed, or is leaking that pressure continues to drop in the vented section of pipe between the valves [0046]. Al Khunaizi teaches pressurization of the space between valves with a pressure sensor between for leak detection, by comparison of pressure measurements before, between, and after the valves. Flanders and Al Khunaizi teach leak testing wherein first and second valves are closed with the space between at a known initial pressure, with a known upstream pressure measured by the second transmitter, and a known downstream pressure measured by the third pressure transmitter, that comparison of those pressures would provide evidence of leaking of the valves, depending on the measured pressures. It would have been obvious to one of ordinary skill in the art that during leak testing as described by Flanders or Al Khunaizi, and that depending on the pressures, changes in pressure between closed valves would indicate a leak, including Al Khuniazi’s pressurized leak test, such that a loss of pressure would indicate a leak in a valve exposed to lower pressure on the other side of one or both valves, and that a rise in pressure would indicate a leak in a valve exposed to higher pressure on the other side one or both valves.
In response to applicant’s argument that Flanders and Al Khunaizi are directed to different purposes than Carlson and the instant invention, Flanders and Al Khunaizi are directed to integrity and leak protection systems in processes downstream of a wellhead (Flanders [0025], Al Khanaizi [0031]), and specifically determining if valves are leaking, and as such pertinent to the particular problem with which the applicant was concerned. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Gilmore (US PG Pub 2014/0345727).
With respect to claim 1, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], an automated sand separator discharge system, comprising: a sand separator disposed downstream of a wellhead); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves, choke, and further teaches valves immediately after the separator and immediately before the dump vessels, and valves surrounding the chokes and vessel valves), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], the control panel also being programmed to periodically perform seal integrity checks of the first and second valves to determine if the first and second valves are sealing completely when closed). Carlson further teaches automated dump sequences for opening and closing the valves ([0044-0104], initiating discharge of sand from the sand separator and performing the following: open the first valve; open the second valve; open the third valve; and through the use of the control panel, terminating discharge of sand from the sand separator and performing the following: close the third valve; and close the first valve.
If Carlson’s leak check is not found to address seal integrity checks. Alternatively, Flanders and Al Khunaizi teach integrity protection systems with pressure sensors between first and second valves, and that it is necessary to test systems regularly to prevent risk of significant damage (Flanders [0004]).  
Flanders teaches a method and apparatus providing a high integrity protection system for protection of a pipe downstream of a wellhead, which protects and tests the control of the piping system ([0016]), comprising sets of surface safety valves (SSVs, [0017]), regular testing is necessary ([0004]), a logic solver programed connected to the valves and pressure transmitters, and measure pressure between the closed valves during a tight shut-off test ([0020]), a transmitter between the closed SSVs transmits a signal to the logic solver, VCV vents the pressure between the valves at the beginning of the test, and monitors the pressure for evidence of leakage ([0040-0047].
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, and a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). 
Flanders teaches venting between valves and monitoring pressure in the space between two closed valves with a single pressure sensor, that a rise in pressure is evidence of a leak ([0047]), and that if a valve is not fully closed, or is leaking that pressure continues to drop in the vented section of pipe between the valves [0046]. Al Khunaizi teaches pressurization of the space between valves with a pressure sensor between for leak detection, by comparison of pressure measurements. It would have been obvious to one of ordinary skill in the art that during leak testing as described by Flanders or Al Khunaizi, any change in pressure between closed valves would indicate a leak, including Al Khuniazi’s pressurized leak test, such that a loss of pressure would indicate a leak in a valve exposed to lower pressure on the other side of one or both valves, and that a rise in pressure would indicate a leak in a valve exposed to higher pressure on the other side one or both valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against overestimation, loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031])).
Applicant amended to require an emergency shutdown valve disposed in parallel with the first, second, and third valves, such that fluid flow bypasses the first, second, and third valves when the emergency shutdown valve is open, the control panel operative to trigger the emergency shutdown valve in response to the pressure reading of the first transducer being outside of one or more predetermined specifications. 
Carlson teaches first, second, and third valves, automatic control, pressure transmitters, with pressure as a controller input ([0020]), various valves, including valves immediately after the separator, isolation, and bypass of valves (Fig. 1), and shutdown of the train under alarm conditions ([0030-0035, 0051, 0075-0081], the control panel operative to trigger emergency shutdown if pressure reading is outside of one or more predetermined specifications). 
Al Khunaizi teaches parallel subsystems of valves and pressure transducers (Fig.  5) with isolation valves that can be closed such that fluid flows through only one of the subsystems while the other is isolated (a bypass).
While Carlson does not explicitly teach a shutdown valve. The use of bypass and shutdown valves is known in the art, and would be an obvious engineering choice, as illustrated at least by Gilmore.
Gilmore teaches an automated sand separator discharge system, (abstract, [0002]), comprising  a sand trap which removes solids from oil/well system (Figure 1, and [0002, 0006-0007, and 0011]), inlet connector 3, Figure 1, [0011]), valves 4, 5, 6, 7 and 8 (Figure 1,); pressure transmitters 10, 11, ([0011, 0015-0016), pressure transmitters provide indication of pressure to control component 12, which monitors the pressures to ensure acceptable values and provides a fault/alarm, a controller controls automated valves to open and close ([0015-0016]), and under alarm conditions the controller can trigger an additional valve to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]) an emergency shutdown valve; the control panel operative to trigger the emergency shutdown valve if pressure reading of the first transducer is outside of one or more predetermined specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bypass as shown in Al Khunaizi, and emergency shutdown valve as shown by Gilmore, as these are known in the art, and to, according to Gilmore, allow for the isolation of components and to enable continuous operation in alarm conditions.



    PNG
    media_image1.png
    467
    804
    media_image1.png
    Greyscale


With respect to claim 2, the system of claim 1, is taught above. Carlson teaches the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a second transducer operative to measure pressure in the inlet conduit upstream of the sand separator and produce a pressure reading indicating the pressure measured by the second transducer, the second transducer being operatively connected to the control panel). 
With respect to claim 3, the system of claim 2, is taught above. Carlson teaches multiple pressure sensors in the discharge conduit, as discussed above, a third transducer operative to measure pressure in the fluid outlet conduit downstream of the sand separator and produce a pressure reading indicating the pressure measured by the third transducer, the third transducer being operatively connected to the control panel.  
With respect to claims 4, the system of claim 1 is taught above. Carlson teaches the programmable controller the controller opens and closes valves and may be configured to track parameters including sand production over time, weight, volume, flowback rates and volumes, pressures, setpoints including a dump interval ([0049], the discharge of sand is terminated after a predetermined period of time), the use of a timer ([0090, 0097, 0104]), and the controller arranged to dump the vessel when a specified amount of sand is in the vessel, by volume or weight ([0017]), the control panel initiates the discharge of sand from the sand separator in response to a signal from one of a timer, a clock, or a sand level sensor. 
With respect to claim 6, the system of claim 1 is taught above. Carlson teaches one or more chokes as discussed above. Gilmore teaches choke valve 7 (Fig. 1, [0011]), wherein the third valve comprises a choke valve. 
With respect to claim 7, the system of claim 1 is taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]), but Carlson does not explicitly teach a shutdown valve. 
Gilmore teaches an automated sand separator discharge system, (abstract, [0002]), comprising sand trap removes solids from oil/well system (Figure 1, and [0002, 0006-0007, and 0011]), inlet connector 3, Figure 1, [0011]), valves 4, 5, 6, 7 and 8 (Figure 1,); pressure transmitters 10, 11, ([0011, 0015-0016), pressure transmitters provide indication of pressure to control component 12, which monitors the pressures to ensure acceptable values and provides a fault/alarm, a controller controls automated valves to open and close ([0015-0016]), the controller, and under alarm conditions the controller can trigger an additional valve to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]), and that the secondary dump system is provided and attached in parallel to the outlet of the sand trap vessel 2 ([0014-0017]), a third valve comprises an emergency shutdown valve that, in a closed position, prevents fluid flow to the first and second valves from the sand separator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an emergency shutdown valve, as these are known in the art, and to, according to Gilmore, allow for the direction of flow to another system to enable continuous operation in alarm conditions.
With respect to claim 8, the system of claim 7 is taught above. Carlson teaches multiple pressure sensors and valves, including bypass valves (Fig. 1) and automatic control and shutdown of the train under alarm conditions ([0075-0081]); Gilmore teaches alarm conditions are generated in response to pressure monitors, the shutdown valve discussed above is actuated in response to an alarm condition and attached in to the outlet of the sand trap, pressure sensor 10 located downstream of the separator. The particular placement and configuration of pressure sensors for control of emergency shutdown would be a matter of obvious design choice to one of ordinary skill in the art.
With respect to claim 10, the system of claim 1 is taught above. Carlson teaches among various setpoints leak check time ([0050], the control panel is programmed to perform the seal integrity checks after a specified number of sand discharge sequences or after a specified amount of time). 
With respect to claim 11, the systems of claims 1 is taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]); and the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a transducer connected to the wellhead), Gilmore teaches a shutdown valve, as discussed above.
With respect to claim 12, the system of claim 1 is taught above, Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]); and the controller configured to track parameters including pressures between the valves, among others ([0020], Fig. 1). The use of emergency shutdown valves is known in the art and a matter of obvious engineering choice. With respect to a second control panel in communication, duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI. B.).
Alternatively, Gilmore teaches a shutdown valve, as discussed above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilmore’s shutdown valve, as these are known in the art, to allow for the direction of flow to another system to enable continuous operation in alarm conditions.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184).
With respect to claim 9, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], an automated sand separator discharge system, comprising: a sand separator disposed downstream of a wellhead); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves and choke, or alternatively, Fig.1, an inset of which is below illustrates valves surrounding the chokes and vessel valves), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], the control panel also being programmed to periodically perform seal integrity checks of the first and second valves to determine if the first and second valves are sealing completely when closed). 
However, Carlson does not explicitly teach the control panel is programmed to verify seal integrity of the first valve by venting the space between the first and second valves to atmosphere, then sealing the space and monitoring the pressure reading of the first transducer for an increase in pressure; and the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading of the first transducer for any decrease in pressure.  
Carlson teaches multiple valves, leak and erosion testing as discussed above, and bypass of valves (Fig. 1 above). 
Flanders teaches a method and apparatus providing a high integrity protection system for protection of a pipe downstream of a wellhead, which protects and tests the control of the piping system ([0016]), comprising sets of surface safety valves (SSVs, [0017]), a logic solver program connected to the valves and pressure transmitters, and measuring pressure between the closed valves during a tight shut-off test ([0020]), a transmitter between the closed SSVs transmits a signal to the logic solver, VCV vents the pressure between the valves at the beginning of the test, and monitors the pressure for evidence of leakage ([0040-0047], the control panel is programmed to verify seal integrity of the first valve by venting the space between the first and second valves to atmosphere, then sealing the space and monitoring the pressure), and specifically that a rise in pressure is evidence of a leak ([0047], reading of the first transducer for an increase in pressure).
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, and a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). During testing discharge valves can be opened to flush or purge the line (venting the space between the first and second valves to atmosphere), fluidic pressure is provided by the second source of pressure (pressurizing the space between the first and second valves), leak sensors (which can be pressure sensors) detect a fluidic pressure or any change in fluidic pressure, the change in pressure can be compared to a predetermined pressure differential threshold within a predetermined time span, one of ordinary skill in the art would recognize a decrease in measured pressure by the first sensor would create a differential or change in pressure ([0041-0045]), and as Flanders teaches if a valve is not fully closed, or is leaking that pressure continues to drop in the vented section of pipe between the valves ([0046], the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading of the first transducer for any decrease in pressure). 
Flanders teaches venting between valves and monitoring pressure in the space between two closed valves with a single pressure sensor, that a rise in pressure is evidence of a leak ([0047]), and that if a valve is not fully closed, or is leaking that pressure continues to drop in the vented section of pipe between the valves [0046]. Al Khunaizi teaches pressurization of the space between valves with a pressure sensor between for leak detection, by comparison of pressure measurements. It would have been obvious to one of ordinary skill in the art that during leak testing as described by Flanders or Al Khunaizi, any change in pressure between closed valves would indicate a leak, including Al Khuniazi’s pressurized leak test, such that a loss of pressure would indicate a leak in a valve exposed to lower pressure on the other side of one or both valves, and that a rise in pressure would indicate a leak in a valve exposed to higher pressure on the other side one or both valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against over pressurization or loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031])), and in a case in which the upstream pressure is higher and the downstream pressure is lower, that during Flanders vented leak test, any increase in the pressure in the space between valves would indicate a leak in the valve exposed to the higher upstream pressure, and during Al Khunaizi’s pressurized leak test any loss of pressure would indicate a leak in the valve exposed to the lower downstream pressure.
Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Gilmore (US PG Pub 2014/0345727), in view of Johns (US PG Pub 2017/0191350).
With respect to claim 2, the system of claim 1 is taught above. Carlson teaches the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a second transducer operative to measure pressure in the inlet conduit upstream of the sand separator and produce a pressure reading indicating the pressure measured by the second transducer, the second transducer being operatively connected to the control panel). 
Alternatively, Johns teaches a method and system for controlling wellbore fluids (abstract), fluid flow must be monitored and/or controlled to prevent, or at least minimize erosion, washout, or rupture of valves etc. ([0005]), comprising a separator 70 (Fig. 5, [0144], separator 70 may be a sand separator positioned downstream of the wellhead 12 and upstream of choke valve 54), and system 52 which comprises valves 54, 58, 62, and 66, and pressure sensors 88, 90, 92, 94, 96, 98, valves 54, 66; valves and pressure sensors in communication with controller 28 in control box 30 (Fig. 5, [0139]), a second transducer operative to measure pressure in the inlet conduit upstream of the sand separator and produce a pressure reading indicating the pressure measured by the second transducer, the second transducer being operatively connected to the control panel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure sensors prior to the separator as described by Johns into the taught combination as according to Johns automatic control of the valves using data from the pressure sensors can prevent or minimize the risk of erosion, washout, and/or rupture of components including valves, and the data can be used for predictive analytics related to erosion and plugging ([0005, 0153-0156]).
With respect to claim 3, the system of claim 2 is taught above. Carlson teaches multiple pressure sensors in the discharge conduit, as discussed above. Johns teaches pressure sensor 98 in communication with controller 28 in control box 3 (Fig. 5, [0139]). Providing a third transducer operative to measure pressure in the fluid outlet conduit downstream of the sand separator and produce a pressure reading indicating the pressure measured by the third transducer, the third transducer being operatively connected to the control panel. 
With respect to claim 11, the systems of claims 1 is taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]); and the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a transducer connected to the wellhead), Gilmore teaches a shutdown valve, as discussed above.
Alternatively, Johns teaches a method and system for controlling wellbore fluids (abstract), fluid flow must be monitored and/or controlled to prevent, or at least minimize erosion, washout, or rupture of valves etc. ([0005]), comprising a separator 70 (Fig. 5, [0144], separator 70 may be a sand separator positioned downstream of the wellhead 12 and upstream of choke valve 54), and system 52 which comprises valves 54, 58, 62, and 66, and pressure sensors 88, 90, 92, 94, 96, 98, valves 54, 66; valves and pressure sensors in communication with controller 28 in control box 30 (Fig. 5, [0139]), a fourth transducer connected to the wellhead. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure sensors prior to the separator as described by Johns into the taught combination as according to Johns automatic control of the valves using data from the pressure sensors can prevent or minimize the risk of erosion, washout, and/or rupture of components including valves, and the data can be used for predictive analytics related to erosion and plugging ([0005, 0153-0156]).
Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson, in view of Malone (US PG Pub 2021/0252431).
With respect to claim 13, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], a method of discharging sand from a sand separator comprising: providing a sand separator discharge system, a sand separator disposed downstream of a wellhead, an inlet from the wellhead, a fluid outlet, Fig. 1); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves and choke, or alternatively, Fig.1, an inset of which is below illustrates valves surrounding the chokes and vessel valves), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches automated dump sequences for opening and closing the valves ([0044-0104], initiating discharge of sand from the sand separator and performing the following: open the first valve; open the second valve; open the third valve; and through the use of the control panel, terminating discharge of sand from the sand separator and performing the following: close the third valve; and close the first valve.
Applicant amended to require wherein the second valve is opened only while the first valve is closed, and the second valve is closed only when the first valve is closed.
 Carlson does not specifically teach wherein the second valve is opened only while the first valve is closed, and the second valve is closed only when the first valve is closed. 
Carlson teaches sequences of opening and closing of the valves ([0063-0095]), but not specifically the second valve is opened only while the first valve is closed, and the second valve is closed only when the first valve is closed. Malone teaches a sand separator system with first and second sand outlet control valves, and selected opening and closing of the valves can be used to protect a particular valve from the corrosive effects of the sand and pressure depending on the design and condition of each valve ([0043]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively open a first or second valve, based on the condition and design of the valves, such that the second valve is opened only while the first valve is closed, and the second valve is closed only when the first valve is closed, in order to protect the second valve from erosive effects. 
With respect to claim 16, and 17, the method of claim 13 is taught above. Carlson teaches the programmable controller opens and closes valves and may be configured to track parameters including sand production over time, weight, volume, flowback rates and volumes, pressures, setpoints including a dump interval ([0049], the discharge of sand is terminated after a predetermined period of time), the use of a timer ([0090, 0097, 0104]), and the controller arranged to dump the vessel when a specified amount of sand is in the vessel, by volume or weight ([0017]), the control panel initiates the discharge of sand from the sand separator in response to a signal from one of a timer, a clock, or a sand level sensor. 
Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), in view of Malone (US PG Pub 2021/0252431), in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184).
With respect to claim 14, the method of claim 13 is taught above. Carlson and Malone do not teach the control panel is programmed to verify seal integrity of the first valve by venting the space between the first and second valves to atmosphere, then sealing the space and monitoring the pressure reading of the first transducer for an increase in pressure; and the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading of the first transducer for any decrease in pressure.  
Carlson teaches multiple valves, leak and erosion testing as discussed above, and bypass of valves (Fig. 1 above). 
Flanders teaches a method and apparatus providing a high integrity protection system for protection of a pipe downstream of a wellhead, which protects and tests the control of the piping system ([0016]), comprising sets of surface safety valves (SSVs, [0017]), a logic solver program connected to the valves and pressure transmitters, and measuring pressure between the closed valves during a tight shut-off test ([0020]), a transmitter between the closed SSVs transmits a signal to the logic solver, VCV vents the pressure between the valves at the beginning of the test, and monitors the pressure for evidence of leakage ([0040-0047], the control panel is programmed to verify seal integrity of the first valve by venting the space between the first and second valves to atmosphere, then sealing the space and monitoring the pressure), and specifically that a rise in pressure is evidence of a leak ([0047], reading of the first transducer for an increase in pressure).
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, and a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). During testing discharge valves can be opened to flush or purge the line (venting the space between the first and second valves to atmosphere), fluidic pressure is provided by the second source of pressure (pressurizing the space between the first and second valves), leak sensors (which can be pressure sensors) detect a fluidic pressure or any change in fluidic pressure, the change in pressure can be compared to a predetermined pressure differential threshold within a predetermined time span, one of ordinary skill in the art would recognize a decrease in measured pressure by the first sensor would create a differential or change in pressure ([0041-0045]), and as Flanders teaches if a valve is not fully closed, or is leaking that pressure continues to drop in the vented section of pipe between the valves ([0046], the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading of the first transducer for any decrease in pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against over pressurization or loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031])), and in a case in which the upstream pressure is higher and the downstream pressure is lower, that during Flanders vented leak test, any increase in the pressure in the space between valves would indicate a leak in the valve exposed to the higher upstream pressure, and during Al Khunaizi’s pressurized leak test any loss of pressure would indicate a leak in the valve exposed to the lower downstream pressure.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson, in view of Malone (US PG Pub 2021/0252431), in view of Gilmore.
With respect to claim 15, the method of claim 13 is taught above. Carlson teaches multiple valves, pressure transmitters, and control with pressure as an input, including valves immediately after the separator, isolation, and bypass of valves (Fig. 1), and shutdown under alarm conditions ([0030-0035, 0051, 0075-0081]), a valve operatively connected to the control panel, the valve being configured to be actuated into a closed position so as to prevent fluid flow from the sand separator to the first and second valves.
While Carlson does not specifically call any of the valves is an emergency shutdown valve. Carlson’s shutdown would actuate the valve into a closed position so as to prevent fluid flow from the sand separator to the first and second valves, and use of shutdown valves is known in the art. 
Alternatively, Gilmore teaches an automated sand separator discharge system, (abstract, [0002]), comprising  a sand trap which removes solids from oil/well system (Figure 1, and [0002, 0006-0007, and 0011]), inlet connector 3, Figure 1, [0011]), valves 4, 5, 6, 7 and 8 (Figure 1,); pressure transmitters 10, 11, ([0011, 0015-0016), pressure transmitters provide indication of pressure to control component 12, which monitors the pressures to ensure acceptable values and provides a fault/alarm, a controller controls automated valves to open and close ([0015-0016]), and under alarm conditions the controller can trigger an additional valve to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]) an emergency shutdown valve; the control panel operative to trigger the emergency shutdown valve if pressure reading of the first transducer is outside of one or more predetermined specifications. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an emergency shutdown valve, as these are known in the art, and to, according to Gilmore, allow for the direction of flow to another system to enable continuous operation in alarm conditions.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Schmigel (US 6,790,367).
With respect to claim 18, the method of claim 13 is taught above. Carlson teaches automatic control and shutdown of the train under alarm conditions ([0075-0081]); and the controller configured to track parameters including wellbore pressures and well casing pressures, among others ([0020], a transducer connected to the wellhead). The use of emergency shutdown valves is known in the art and a matter of obvious design choice. Alternatively, Schmigel teaches a similar sand separator system (abstract), and valve 6 between the well and the separator to enable the separator to be isolated (Fig. 1, col 5 lines 23-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate shutdown of Schmigel’s isolation valve under a condition where the pressure is unacceptable to protect downstream systems and components, including closing an emergency shutdown valve positioned downstream of a well and upstream of the sand separator in response to a pressure reading being above a predetermined threshold. 
Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Gilmore (US PG Pub 2014/0345727).
With respect to claim 19, Carlson teaches automated sand separation connected to a well (abstract, Figs. 1 and 5, [0001-0006], an automated sand separator discharge system, comprising: a sand separator disposed downstream of a wellhead); at least one valve and choke between the sand separator and a dumping vessel ([0016]), valves and chokes controlled with a programmable controller which tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020]), in an embodiment sand separators 1 connected to a well with valves pressure transmitters and/or chokes, actuated valves MV1-MV3, actuated chokes MV4/MV5, actuated valve MV6, ([0030], Fig. 1 below, a sand discharge conduit for removing sand from the sand separator, first, second, and third valves disposed along the sand discharge conduit (valves, choke, and further teaches valves immediately after the separator and immediately before the dump vessels, and valves surrounding the chokes and vessel valves), pressure transmitters PT1-PT3 upstream of the vessel valves, PT4 between vessel valves and chokes, and PT5 between chokes and MV6, ([0030], Fig.1 below, 3Application No. : 17/513,333Attorney Docket No.: 0256.0014-CONa first transducer connected to the sand discharge conduit between the first and second valves and operative to measure pressure in a portion of the sand discharge conduit that is between the first and second valves and produce a pressure reading indicating the measured pressure); the programmable controller tracks parameters of the system, for example, choke wear and/or erosion, and the controller may adjust parameters to reduce wear and replacement ([0020], a control panel operatively connected to the first, second, and third valves and the first transducer, the control panel being programmed to initiate and terminate discharge of sand from the sand separator. Carlson further teaches setpoints including leak check time and leak pressure rise ([0044-0062]), and sequence steps for valve failures and shutdown ([0063-0095]), including automatic operation ([0097-0105], the control panel also being programmed to periodically perform seal integrity checks of the first and second valves to determine if the first and second valves are sealing completely when closed). Carlson further teaches automated dump sequences for opening and closing the valves ([0044-0104], initiating discharge of sand from the sand separator and performing the following: open the first valve; open the second valve; open the third valve; and through the use of the control panel, terminating discharge of sand from the sand separator and performing the following: close the third valve; and close the first valve.
If Carlson’s leak check is not found to address seal integrity checks. Alternatively, Flanders and Al Khunaizi teach integrity protection systems with pressure sensors between first and second valves, and that it is necessary to test systems regularly to prevent risk of significant damage ([0004]).  Flanders teaches a method and apparatus providing a high integrity protection system for protection of a pipe downstream of a wellhead, which protects and tests the control of the piping system ([0016]), comprising sets of surface safety valves (SSVs, [0017]), a logic solver programed connected to the valves and pressure transmitters, and measure pressure between the closed valves during a tight shut-off test ([0020]), a transmitter between the closed SSVs transmits a signal to the logic solver, VCV vents the pressure between the valves at the beginning of the test, and monitors the pressure for evidence of leakage ([0040-0047].
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, and a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against overestimation, loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031])).
Applicant amended to require a shutdown valve coupled to the sand discharge and positioned upstream of the first valve and connected downstream of the second valve, the control panel being configured to close the shutdown valve so as to prevent fluid flow between the sand separator and the first valve at least partially in response to the pressure measured by the pressure sensor being above a predetermined threshold. 
Carlson teaches first, second, and third valves, automatic control, pressure transmitters, with pressure as a controller input ([0020]), various valves, including valves immediately after the separator, isolation, and bypass of valves (Fig. 1, a valve coupled to the sand discharge and positioned upstream of the first valve), and shutdown of the train under alarm conditions ([0030-0035, 0051, 0075-0081], the control panel operative to trigger emergency shutdown if pressure reading of the first transducer is outside of one or more predetermined specifications). 
Al Khunaizi teaches parallel subsystems of valves and pressure transducers (Fig.  5) with isolation valves that can be closed such that fluid flows through only one of the subsystems while the other is isolated (a shutdown valve coupled to the sand discharge and positioned upstream of the first valve and connected downstream of the second valve configured to close so as to prevent fluid flow between the sand separator and the first valve).
While Carlson does not explicitly teach a shutdown valve. The use of shutdown valves is known in the art, as illustrated at least by Gilmore.
Gilmore teaches an automated sand separator discharge system, (abstract, [0002]), comprising  a sand trap which removes solids from oil/well system (Figure 1, and [0002, 0006-0007, and 0011]), inlet connector 3, Figure 1, [0011]), valves 4, 5, 6, 7 and 8 (Figure 1,); pressure transmitters 10, 11, ([0011, 0015-0016), pressure transmitters provide indication of pressure to control component 12, which monitors the pressures to ensure acceptable values and provides a fault/alarm, a controller controls automated valves to open and close ([0015-0016]), and under alarm conditions the controller can trigger an additional valve to direct flow to another system until an investigation of the alarm condition can be provided ([0014-0017]) a shutdown valve configured to close at least partially in response to the pressure measured. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bypass as shown in Al Khunaizi, and emergency shutdown valve as shown by Gilmore, as these are known in the art, and to allow for the isolation of components and to enable continuous operation in alarm conditions.
With respect to claim 21, the sand separator system of claim 19 is taught above. Carlson teaches choke valves and shutdown on alarm; Gilmore teaches a shutdown valve and choke valves, further it is known in the art to control pressure through the use of chokes. Reversal or rearrangement of the valves would be an obvious design choice, absent evidence of criticality (see MPEP 2144.04 VI.), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate a choke valve coupled to the sand discharge and positioned upstream of the shutdown valve, the choke valve being configured to reduce a pressure at the first valve prior to actuating the first valve. 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), Gilmore (US PG Pub 2014/0345727), in view of Schmigel (US 6,790,367).
With respect to claim 22, the sand separator system of claim 19 is taught above. Carlson teaches the controller arranged to measure an amount of sand in a dump vessel ([0017]) as part of the automatic control, including the dump interval ([0020, 0049, 0079]), but is silent on a measuring the sand in the conduit. Schmigel teaches a method and apparatus for separating and measuring solids from multi-phase well fluids (abstract), and flow measurement device 15 generates a signal that corresponds to the flow of solids from a sand separator, and density measurement device 16, devices 15 and 16 send signals to a control module with regard to determining the time frame between dump cycles (col 7 lines 16-40), the control module with time measurement to serve as a basis from which the interval between opening and closing of the dump valve may be determined (col 6 lines 55-64) a sand sensor configured to measure an amount of sand received in the sand discharge during a blowdown operation, the control panel being configured to determine a blowdown interval for a subsequent blowdown operation based at least in part on the amount of sand received from the sand discharge during the blowdown operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmigel’s sensors into the Carlson’s system in order to determine to effectively generate an approximate solids production rate for the well (Schmigel col 7 lines 16-40).
Applicant amended to require a sand disposal unit coupled to the sand discharge conduit and configured to receive sand therefrom and the sand sensor coupled to the sand disposal unit.
Carlson teaches the sand separators are connected to an inlet of a dumping vessel ([0004, 0014, 0017], Fig. 3), a sensor to measure the amount of sand in the dumping vessel, and the controller configured to dump the dumping vessel when a specified amount of sand is in the dumping vessel ([0004-0006]), and automatic control, including the dump interval ([0020, 0049, 0079]) as discussed above, a sand sensor configured to measure an amount of sand received in the sand discharge during a blowdown operation, the control panel being configured to determine a blowdown interval for a subsequent blowdown operation based at least in part on the amount of sand received from the sand discharge during the blowdown operation. 
With respect to claim 23, the sand separator system of claim 22 is taught above. Carlson teaches sensors for measuring the amount of sand include a scale, a load cell, or combinations thereof ([0017]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Gilmore (US PG Pub 2014/0345727), in view of Malone.
With respect to claim 24, the sand separator system of claim 19 is taught above. Carlson teaches sequences of opening and closing of the valves ([0063-0095]), but not the specific sequence. Malone teaches a sand separator system and selected opening and closing of the valves can be used to protect a particular valve from the corrosive effects of the sand and pressure depending on the design and condition of each valve ([0043]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively open a first or second valve to based on the condition and design of the valves. Examiner notes opening and closing of each valve via a control panel would be an intended use of the system, a control panel is capable of opening each valve independently and only open the second valve when the first valve is closed, and to only close the second valve when the first valve is closed.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), in view of Gilmore (US PG Pub 2014/0345727).
With respect to claim 25, Carlson teaches the system of claim 1 as discussed above. 
Flanders teaches venting between valves and monitoring pressure in the space between two closed valves with a single pressure sensor, that a rise in pressure is evidence of a leak ([0047]), and that if a valve is not fully closed, or is leaking that pressure continues to drop in the vented section of pipe between the valves [0046]. Al Khunaizi teaches pressurization of the space between valves with a pressure sensor between for leak detection, by comparison of pressure measurements. It would have been obvious to one of ordinary skill in the art that during leak testing as described by Flanders or Al Khunaizi, any change in pressure between closed valves would indicate a leak, including Al Khuniazi’s pressurized leak test, such that a loss of pressure would indicate a leak in a valve exposed to lower pressure on the other side of one or both valves, and that a rise in pressure would indicate a leak in a valve exposed to higher pressure on the other side one or both valves. Flanders and Al Khunazi teach leak detection in first and second valves based on a pressure measurement and a threshold after they are closed, as discussed in the above. 
With respect to claims 26 and 27, the system of claim 3 is taught above. Carlson teaches pressure transmitters and valves, PT4 between vessel valves and choke valves, and PT5 between chokes and MV6, ([0030], Fig. 1), providing three transducers, and valves, any one of MV1-MV3, chokes MV4/MV5, and valve MV6. While Carlson teaches leak testing, Carlson is silent on the specifics of leak detection.
Al Khunaizi teaches high integrity protection of hydrocarbon flow lines including an inlet connected to source of pressure and an outlet connected to a downstream system, and the use of a second source of pressure to test a fluidic integrity of the system (abstract, [0001-0004]), using first and second valves, a first leak sensor between the valves and a processor in communication with the valves and leak sensors ([0011, 0041]), leak sensors can be pressure sensors ([0016]). During testing discharge valves can be opened to flush or purge the line (venting the space between the first and second valves to atmosphere), fluidic pressure is provided by the second source of pressure (pressurizing the space between the first and second valves), leak sensors (which can be pressure sensors) detect a fluidic pressure or any change in fluidic pressure, the change in pressure can be compared to a predetermined pressure differential threshold within a predetermined time span ([0041-0045], the control panel is programmed to verify seal integrity of the second valve by pressurizing the space between the first and second valves, and monitoring the pressure reading). 
Al Khunaizi further teaches pressure sensors located before and after first and second valves ([0066-0066], Figs. 1 and 5, sensors 107/507, 113/514, processor 109/509, which note comparing the pressures between all three sensors), a third transducer located upstream and downstream of the first and second valves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrity protection systems as described by Flanders and Al Khunaizi as these systems provide protection against overestimation, loss of containment, and as malfunctioning operation risks damage and expensive repair (Al Khunaizi [0031]).

    PNG
    media_image2.png
    230
    509
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if during Al Khunaizi’s or Flanders testing wherein first and second valves are closed with the space between at a known initial pressure, with known upstream pressure measured by the second transmitter, and known downstream pressure measured by the third pressure transmitter, that comparison of those pressures would provide evidence of leaking of the valves, depending on the measured pressures, including if the first and second transducer measure substantially equal pressures,  indicating both valves are leaking, including at least the first valve.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2021/0077923), alternatively in view of Flanders (US PG Pub 2011/0056572) and Al Khunaizi (US PG Pub 2019/0294184), Gilmore (US PG Pub 2014/0345727), in view of Schmigel (US 6,790,367), in view of Elmer (US PG Pub 2019/0211662).
With respect to claim 28, the sand separator system of claim 22 is taught above. Examiner notes the closed position of the first and second valves would be an intended use of the system, a control panel is capable of closing each valve during weighing. Carlson teaches the sand sensor, dumping vessel, and controller discussed above, and further teaches a sequence of closing valves, draining water from the sand, and getting an ending weight ([0088-0091], the sand sensor is configured to measure a weight of the sand while the first and second valves are closed, at least some fluid is drained from the sand in the sand disposal unit, such that, after the fluid is drained). The taught combination fails to teach the control panel is configured to detect a leak in response to the weight measured by the sand sensor increasing while the first and second valves are closed.
Elmer teaches control of a separator after a well head (abstract), and a technique for monitoring dump valve condition relates to monitoring for the presence of material flowing through dump cycles, where if the separator measures material when the separator is not in use a leak is detected ([0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that increased sand in the container when valves are closed would indicate a leak, as illustrated by Elmer.
With respect to claim 28, the sand separator system of claim 28 is taught above. Carlson teaches the sand sensor, dumping vessel, and controller discussed above, and further teaches a sequence of closing valves, draining water from the sand, and getting an ending weight ([0088-0091], at least some fluid is drained from the sand in the sand disposal unit, such that, after the fluid is drained, the sand sensor weighs the sand but not the fluid drained therefrom).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

/BRADLEY R SPIES/
Primary Examiner, Art Unit 1777